ILND 450 (Rev.Case:   1:14-cv-01500
              10/13) Judgment in a Civil ActionDocument   #: 193 Filed: 10/10/19 Page 1 of 1 PageID #:4232

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

MCDADE,

Plaintiff(s),
                                                                  Case No. 14cv1500
v.                                                                Judge Susan E. Cox

YRC WORLDWIDE, INC,

Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $ ,

                          which         includes       pre–judgment interest.
                                        does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s) YRC Worldwide, Inc.
                 and against plaintiff(s) Karl Harris, Eddie Williams, Derrick Rias, and Thomas Jackson
.
        Defendant(s) shall recover costs from plaintiff(s).


                 other:

This action was (check one):

     tried by a jury with Judge      presiding, and the jury has rendered a verdict.
     tried by Judge      without a jury and the above decision was reached.
     decided by Judge Susan E. Cox on a motion for summary judgment



Date: 10/10/2019                                               Thomas G. Bruton, Clerk of Court

                                                               Nakita Perdue , Deputy Clerk
